Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021 has been entered.
 
Claims 1, 2, 4-15, 17 and 18 are pending.
Claims 3 and 16 are cancelled.
Claims 1, 2, 4-15, 17 and 18 are currently amended.
Claims 1, 2, 4-15, 17 and 18 as filed on June 3, 2021 are pending and under consideration.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(a) are withdrawn, all previous claim rejections under 35 USC 112(d) are withdrawn, and all previous claim rejections under 35 USC 103 over Baldo are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or 

Claim Objections
Claim 17 is objected to because of the following informalities:  “solvent comprises from about 10% to about 80%, by weight, alcohol and water” should recite “solvent comprises from about 10% to about 80%, by weight, alcohol and further comprises water” or some variation thereof because it is clear from the specification (and from claims 1 and 14) that the amount pertains only to the alcohol component of the solvent and “an additive” in the last clause should either reference the additive of claim 1 or should be deleted because the additive of 17 does not further limit the additive of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 2, 4-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baldo (FR 3,012,328 A1, published October 30, 2013, as evidenced by the machine translation, of record) in view of Bobier-Rival et al. (US 5,652,266, published July 29, 1997) and Compain (EP 1,759,688 A1, published March 7, 2007, as evidenced by the machine translation).
	Baldo teaches a method of cosmetic peeling comprising topically applying to the skin a composition containing, in a physiologically acceptable medium, at least 0.1 wt% of a diphenylmethane hydroxyl derivative inclusive of phenylethyl resorcinol; the process attenuates wrinkles and fine lines and/or pigmentary marks and/or acne and/or unclogs pores of the skin 
(title; abstract; claims; page 16, 1st paragraph; page 19, 4th full paragraph), as required by instant claims 2, 4-6, 17 and 18.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
	The composition further comprises at least one desquamating Annex and/or additional cosmetic active agent; desquamating agents include alpha hydroxy acids inclusive of glycolic as required by instant claims 7, 8 and 17.  Other exfoliating agents include retinoids such as retinol, retinoic acid (vitamin A acid) (paragraph bridging pages 17 and 18), as required by instant claim 17.  The desquamating / peeling agent may be present from 0.001 to 50 wt% (paragraph bridging pages 17 and 18), as required by instant claims 9-13 and 17.   Additional cosmetic active agents include antioxidants (paragraph bridging pages 17 and 18), as required by instant claim 17.
	The physiologically acceptable medium comprises water, optionally in admixture with one or more organic solvents such as alcohols / ethanol (page 18, 1st full paragraph), as required by instant claims 14, 15 and 17.  The compositions can be in the form of an aqueous or aqueous-alcoholic solution (page 18, 3rd full paragraph).  
	The compositions of Baldo do not comprise acetone (whole document).
	Baldo does not specifically teach or exemplify an embodiment comprising about 8 to 12 wt% alpha hydroxy acid and about 0.1 to 2 wt% salicylic acid and Baldo does not specifically teach or exemplify an embodiment a solvent comprising about 10 to 90 wt% alcohol as required by claim 1.
	Baldo does not specifically teach or exemplify an embodiment comprising about 10 to 80 wt% alcohol and Baldo does not specifically teach or exemplify an embodiment comprising about 8 to 12 wt% alpha hydroxy acid comprising lactic acid and about 0.4 to 0.5 wt% salicylic acid as required by instant claim 17.
	These deficiencies are made up for in the teachings of Bobier-Rival and Compain.
Bobier-Rival teach a composition comprising a) 3 to 20 wt% of at least one alpha hydroxy acid inclusive of lactic acid, b) 0.1 to 5 wt% salicylic acid or esters thereof and c) 0.02 vitamin A acid) (abstract; column 2, lines 20-39 and 55-58; column 4, lines 20-24; claims 1-3).  The compositions have a desquamating (peeling) effect reflecting the combination of the individual effects (column 2, lines 1-14).  The compositions do not comprise acetone (whole document).  
Compain teaches a peeling composition comprising at least 5 wt% of at least one desquamating agent chosen from inter alia alpha hydroxy acids such as citric, lactic, glycolic, malic, tartaric or mandelic acid and beta hydroxy acids such as salicylic acid (paragraphs [0001], [0014], [0019]-[0022], [0034]-[0039]).  The peeling composition may comprise the desquamating agent(s) in an aqueous or hydroalcohlic medium, the alcohol preferably consisting of ethanol (paragraph [0041]).  The amount of alcohol is between 60 and 90% (paragraph [0041]).  The compositions do not comprise acetone (whole document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the desquamating agents of the composition of Baldo to comprise a) 3 to 20 wt% of at least one alpha hydroxy acid inclusive of lactic acid, b) 0.1 to 5 wt% salicylic acid and c) 0.02 to 2 wt% of at least one retinoid inclusive of retinoic acid (vitamin A acid) as taught by Bobier-Rival because this combination in these amounts are suitable for chemical skin peeling.  There would be a reasonable expectation of success because the desquamating agents of Baldo may be present from 0.001 to 50 wt% and may comprise salicylic acid, lactic acid and retinoic acid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the include the alcohol / ethanol in admixture with the aqueous physiologically acceptable medium of Baldo in an amount from about 60 to 90 wt% alcohol / ethanol as taught by Compain because this amount is suitable for hydroalcoholic chemical skin .

Response to Arguments
Applicant's arguments have been considered but are moot in light of the new grounds of rejection necessitated by amendment.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bissett (US 5,849,728) teaches desquamation compositions comprising salicylic acid and glycolic acid (title; abstract; column 11, lines 18-24; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633